      Case 2:21-cv-00203-RAH-SRW Document 3 Filed 04/13/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

C.P.C., # 292555,                           )
                                            )
      Petitioner,                           )
                                            )
v.                                          )   CIVIL ACTION NO.
                                            )   2:21-CV-203-RAH-SRW
TERRY RAYBON, et al.,                       )
                                            )
      Respondents.                          )

                                        ORDER

      On March 22, 2021, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. 2.) Upon an independent review of the record and

upon consideration of the Recommendation, it is ORDERED that

      (1) The Recommendation (Doc. 2) is ADOPTED; and

      (2) This case is TRANSFERRED to the United States District Court for the

Southern District of Alabama pursuant to the provisions of 28 U.S.C. § 1631.

      DONE on this the 13th day of April, 2021.

                                         /s/ R. Austin Huffaker, Jr.
                                         UNITED STATES DISTRICT JUDGE
